Citation Nr: 0700796	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-31 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

After receiving a U.S. Army Reserve Commission through the 
Reserve Officers' Training Corps (ROTC), the appellant had a 
period of active duty for training (ADT) in the U.S. Army 
Reserve from May 8, 1972, to August 7, 1972, for his 
Officers' Basic Course branch training in the Army Signal 
Corps.  He had 2 years, 10 months, and 24 days of service 
characterized as "other service" on his DD Form 214 issued 
at that time.  He was discharged from the U.S. Army Ready 
Reserve in April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for hearing loss and for 
tinnitus.  In August 2006, the appellant testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  

The issues of service connection for left ear hearing loss 
and for tinnitus are addressed in the REMAND portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDING OF FACT

The appellant does not have right ear hearing loss that meets 
the VA standards for hearing loss disability.


CONCLUSION OF LAW

Right ear hearing loss was not incurred during the 
appellant's active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In letters dated in April and May 2002, the RO informed the 
appellant of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  The Board concludes that the notifications received 
by the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  Subsequently, a July 
2003 SOC, two February 2004 SSOCs, and a February 2006 SSOC 
were issued, each of which provided the veteran with an 
additional 60 days to submit additional evidence.

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  Since the 
claim for service connection is being denied, any such issues 
are moot.

II.  Factual Background

Service medical records show that on Reports of Medical 
Examination dated in July 1968, February 1971, May 1972, and 
July 1972, the appellant underwent audiometric testing and 
was essentially found to have normal hearing in the right 
ear.  On his Report of Medical History dated in May 1972, the 
appellant responded "yes" as to having or having had 
hearing loss.  Audiometric testing in May 1972 showed right 
ear pure tone thresholds of 10, 5, 5, and 5 decibels and left 
ear pure tone thresholds of 10, 5, 15, and 30 decibels at 
500, 1000, 2000, and 4000 Hertz, respectively.  On his Report 
of Medical History dated in July 1972, the appellant 
responded "no" as to having or having had hearing loss.  

In an April 1972 letter, a private physician, Dr. E.M., 
indicated that the appellant had a mild sensorineural hearing 
loss at 4K in the left ear, and that it was necessary for him 
to wear ear protection when around loud noises such as 
gunfire and machine noise in order to help prevent further 
deterioration of his hearing.  

In support of his claim, the appellant has submitted a 
February 2003 letter from a private audiologist, B.L.K., who 
reported that the appellant called her while on active duty 
and upon returning from active duty in August 1972, and 
described to her "several incidents of hearing loss, 
tinnitus, headaches, vertigo, and disorientation as a result 
of exposure to gunfire".   

The appellant also submitted a May 2003 treatment record and 
audiological evaluation from a private osteopath, A.S.B., who 
indicated it appeared that the underlying cause for the 
appellant's tinnitus and high frequency sensorineural hearing 
loss was a "direct result of his ROTC and subsequent 
military noise exposure".  The audiological evaluation 
showed right ear pure tone thresholds of 15, 15, 15, and 15 
decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  
The appellant's right ear hearing was noted to be within 
normal limits.  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The appellant essentially contends that his current hearing 
loss had its onset during his initial ROTC training, and was 
aggravated by a subsequent period of ADT as an Signal Corps 
officer in 1972.  

The Board notes that ROTC training required before 
commissioning as an officer was not covered as active duty 
for training for disability purposes before October 1, 1982.  
See 38 C.F.R. § 3.6(c)(4).  The appellant therefore asserts 
that he either incurred a hearing loss disability during his 
post-commissioning ADT in 1972, or that any hearing loss 
disability which he incurred during ROTC training was 
aggravated by noise trauma during that ADT.

While a private doctor noted left ear hearing loss in April 
1972, and a recent audiological evaluation in May 2003 showed 
that the appellant has current hearing loss disability in the 
left ear, there is no competent evidence of record showing 
hearing loss disability in the right ear as prescribed by VA 
standards.  See 38 C.F.R. § 3.385.  In that regard, the Board 
notes that the May 2003 private audiological evaluation shows 
that the appellant's right ear hearing was within normal 
limits and did not meet the VA standards for hearing loss 
disability.  

As the appellant does not have hearing loss in the right ear, 
as defined by regulation, service connection cannot be 
granted for that claimed disability.  The threshold 
requirement for service connection to be granted is competent 
medical evidence of the current existence of the claimed 
disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The competent medical 
evidence of record, including private audiological testing, 
shows no current right ear hearing loss disability pursuant 
to 38 C.F.R. § 3.385; thus there may be no service connection 
for the claimed condition.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for 
right ear hearing loss must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board appreciates the veteran's testimony at his Travel 
Board hearing before the undersigned.

ORDER

Service connection for right ear hearing loss is denied.


REMAND

As to his claimed left ear hearing loss and tinnitus, the 
record reflects the appellant had his initial period of post-
commissioning ADT at Fort Gordon, GA, from May 8, 1972, to 
August 7, 1972, for training in the Signal Corps. 

Based upon his hearing testimony, the appellant contends that 
his hearing loss and tinnitus either had their onset during 
his ROTC training in 1968 and were aggravated during his 
period of ADT as a Signal Corps Lieutenant from May to August 
1972, or that either condition was first incurred during that 
1972 ADT 

The appellant's DD Form 214 shows that his service 
"creditable for basic pay purposes" included 3 months of 
ADT from May 8, 1972, to August 7, 1972, and 2 years, 10 
months, and 4 days of "other service" prior to that date.  
It is unclear as to the nature of this prior service - 
whether it is solely ROTC training, and if so, the nature of 
the ROTC training (i.e., other than his 1968 summer camp 
training), or whether it included any other type of service, 
e.g., inactive duty training (IADT).  

In the appellant's original claim for service connection 
filed in April 2002, he indicated that he entered active 
service for the first time from July 1968 to August 1968, 
with the U.S. Army ROTC, at the at Indiantown Gap Military 
Reservation in PA.  He said he entered active service for the 
second time from May 8, 1972, to August 7, 1982, with the 
U.S. Army Reserve, at Fort Gordon, GA.  He then had Reserve 
service from September 1972 through April 1978, essentially 
consisting of annual training (ADT) for two weeks at a time.  
Thus, while it is clear that the appellant had documented ADT 
from May 1972 to August 1978, it is unclear as to the nature 
of his service prior to his period of ADT in1972.  In order 
to substantiate the appellant's claims for service connection 
for left ear hearing loss and tinnitus, the evidence must 
show that the conditions are a result of an injury during a 
confirmed period of ADT or IADT other than his ROTC ADT in 
1968 required for commissioning.  Thus, on remand, the nature 
of the appellant's service prior to May 1972 should be 
clarified.

Of record is an April 1972 letter from a private physician, 
Dr. E.M., who indicated that the appellant had a mild 
sensorineural hearing loss at 4K in the left ear, and that it 
was necessary for him to wear ear protection when around loud 
noises such as gunfire and machine noise in order to help 
prevent further deterioration of his hearing.  Thus, while it 
is clear that the appellant had a mild sensorineural hearing 
loss at 4K in the left ear prior to his period of ADT from 
May 1972 to August 1972, it is unclear whether his mild 
sensorineural hearing loss in the left ear had an onset 
during a period of eligible service, or whether his left ear 
hearing loss may have increased in severity due to his period 
of ADT.  It is also unclear as to whether his tinnitus had an 
onset during his period of ADT or had an onset prior to his 
period of ADT and was aggravated therein.

In support of his claim, the appellant has submitted a 
February 2003 letter from a private audiologist, B.L.K., who 
reported that the appellant called her while on active duty 
and upon returning from active duty in August 1972, and 
described to her "several incidents of hearing loss, 
tinnitus, headaches, vertigo, and disorientation as a result 
of exposure to gunfire".   

The appellant also submitted a May 2003 treatment record and 
audiological evaluation from a private osteopath, A.S.B., who 
indicated that it appeared that the underlying cause for his 
tinnitus and high frequency sensorineural hearing loss was a 
"direct result of his ROTC and subsequent military noise 
exposure".  In a July 2003 letter, A.S.B. opined that the 
appellant's "hearing loss and tinnitus were directly related 
to his exposure to weapons fire related to military 
service".  A.S.B. indicated that the appellant reported a 
history of tinnitus and hearing loss of many years duration, 
with worsening of the tinnitus, and no history of 
occupational or vocational noise exposure.  A.S.B. indicated 
that the appellant's tinnitus first began after his exposure 
to gunfire during ROTC training in 1968 with the discharge of 
M-1 rifles firing blanks near his ears, and that he 
"reportedly had immediate severe headache, tinnitus, hearing 
loss, nausea, vertigo and disorientation".  In an August 
2003 addendum, A.S.B. indicated that she had reviewed the 
letter from the appellant's father, which she found to be 
consistent with the information the appellant had given her 
that his episodes of tinnitus occurred not only during ROTC 
training, but also during gunfire exposure during active duty 
during the Spring and Summer of 1972, "with each exposure 
exacerbating his tinnitus and causing additive acoustic 
trauma resultant in high frequency hearing loss.  

In an August 2003 letter, the appellant's father indicated 
that while speaking to his son when he called from active 
duty at Fort Gordon during the spring of 1972, his son 
reported he had difficulty hearing and had severe ringing in 
his ears and vertigo following exposure to gunfire.  

The record therefore shows that the appellant has a hearing 
loss disability for VA purposes, pursuant to 38 C.F.R. § 
3.385, and that tinnitus has been diagnosed as a current 
disability.  While the appellant has submitted opinions from 
a private osteopath supporting his claim, the Board notes 
that there is no indication that this private doctor has 
reviewed the appellant's claim file in conjunction with 
rendering these opinions.  

With regard to the appellant's Reserve service, the Board 
notes that service-connected disability compensation is 
payable for disability incurred or aggravated during active 
military, naval, or air service.  38 U.S.C.A. § 101(24) 
defines the term "active military, naval, or air service" 
as including active duty and any period of ADT during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty.  
Service connection is available for any period of IADT during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  

As above, the Board notes that ROTC training required before 
commissioning as an officer was not covered as active duty 
for training for disability purposes before October 1, 1982.  
See 38 C.F.R. § 3.6(c)(4).  Therefore, for service connection 
to be granted, incurrence or aggravation of a claimed 
disability must have occurred after the appellant received 
his Army Reserve commission.

In order to determine whether service connection is warranted 
for either left ear hearing loss or tinnitus, the nature of 
the appellant's service prior to May 1972 should be 
clarified, and a medical opinion should be obtained to 
determine the relationship, if any, between his various 
periods of service and his left ear hearing loss and 
tinnitus.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete service personnel 
records for the appellant.  These records 
should be reviewed to determine the 
nature of the appellant's service after 
his commissioning as an officer in the 
Army Reserve and prior to May 1972, when 
he entered the Signal Corps Officers' 
Basic Course.  If any of the service 
prior to May 1972 can be characterized as 
active duty for training or inactive duty 
training, this fact should also be 
documented as to each separately 
identifiable period of service.  

2.  Obtain the appellant's personnel and 
medical records from his ROTC unit, if 
any exist.

3.  Schedule the appellant for a VA 
examination, including audiometric 
testing, to determine whether he has 
hearing loss in his left ear (according 
to VA standards, i.e., sufficient to 
satisfy the requirements of 38 C.F.R. § 
3.385) and tinnitus.    

a.  If either left ear hearing loss or 
tinnitus is present, the examiner is 
asked to indicate whether it is at 
least as likely as not (i.e., to 50 
percent degree of probability or 
greater) that left ear hearing loss 
and/or tinnitus were incurred during 
an eligible period of military 
service.

b.  If it is determined instead that 
either of the conditions clearly and 
unmistakably pre-existed a period of 
eligible service, then the examiner is 
asked to indicate whether the 
condition was aggravated during that 
period of service, beyond the natural 
progression of the disease.

c.  To aid the examiner in making 
these determinations, please note in 
the claims file the nature of the 
appellant's service prior to his 
period of ADT from May to August 1972, 
and whether it is considered military 
service for the purposes of 
establishing eligibility for VA 
benefits.  The claims folder must be 
made available to the examiner for 
review.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it

e.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability

4.  If the adjudication above does not 
result in a complete grant of all 
benefits sought by the appellant, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


